DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1 - 6, 9 - 16, and 18 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a video processing method, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
obtaining a target video, including performing an adjustment processing on an image position of the target object in a second video frame of the video to be edited according to the display area, the image position of the target object in the second video frame after being adjusted being the same as an image position of the display area in the first video frame, wherein performing the adjustment processing on the image position of the target object in the second video frame includes:

setting the size as a standard size;
performing a scaling processing on the target object in the second video frame according to the standard size, including performing the scaling processing on an entire image area of the second video frame; and
performing the adjustment processing on the image position of the target object after being scaled in the second video frame according to the display area.

While the prior art of record, such as newly discovered prior art Tsubasaki (US 20170272661 A1), does disclose determining a size of the target object in the display area of the first video frame (Fig. 9A, 900a; reference object size, [0094]); setting the size as a standard size (stored as a reference size, [0094]); and performing a scaling processing on the target object in the second video frame according to the standard size, including performing the scaling processing on an entire image area of the second video frame (Figs. 9B-9C, [0094-0095]), Tsubasaki does not appear to be reasonably combined with Gao or other prior art of record.  While previously cited reference Gao discloses dividing the screen and tracking multiple objects to display on a single screen even as the objects move (with some inherent scaling to show each object in its specified portion of the screen), it does not appear to reasonably suggest controlling the zoom function of the camera to perform an adjustment.  Any zoom modification like the one described in Tsubasaki would affect all divided image areas, even if only one is 

Regarding claim 15, the prior art of record fails to disclose or reasonably suggest a video processing method, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
performing an adjustment processing on an image position of the target object in a second video frame of the video according to the display area, to obtain a target video, the image position of the target object in the second video frame after being adjusted being the same as an image position of the display area in the first video frame; […]
wherein performing the adjustment processing on the image position of the target object in the second video frame includes:
determining the size of the target object in the display area of the first video frame, setting the size as a standard size;
performing a scaling processing on the target object in the second video frame according to the standard size, including performing the scaling processing on an entire image area of the second video frame; and
performing the adjustment processing on the image position of the target object after being scaled in the second video frame according to the display area.
Accordingly, the claim is considered allowable, and additionally at least for similar rationale as in the analysis of claim 1.

Regarding claim 18, the prior art of record fails to disclose or reasonably suggest a video processing method, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
performing, by the video processing device, an adjustment processing on an image position of the target object in a second video frame of the video according to the display area, to obtain a target video, the image position of the target object in the second video frame after being adjusted being the same as an image position of the display area in the first video frame;
wherein performing the adjustment processing on the image position of the target object in the second video frame includes:
determining the size of the target object in the display area of the first video frame;
setting the size as a standard size;
performing a scaling processing on the target object in the second video frame according to the standard size, including performing the scaling processing on an entire image area of the second video frame; and
performing the adjustment processing on the image position of the target object after being scaled in the second video frame according to the display area.
Accordingly, the claim is considered allowable, and additionally at least for similar rationale as in the analysis of claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698